Citation Nr: 1810076	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for laryngeal cancer residuals, status post partial laryngectomy, on an extraschedular basis.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1974.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a May 2010 rating decision from the RO in Cleveland, Ohio.

In a July 2014 decision, the Board denied the claim for entitlement to an increased rating for laryngeal cancer, status post partial laryngectomy, and remanded the claims for an increased rating for bilateral hearing loss and entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Joint Motion for Remand (JMR), the Court vacated the Board's July 2014 decision and limited consideration to the claim for laryngeal cancer on an extraschedular basis.  The Veteran expressly abandoned his appeal on a schedular basis. 

In September 2015, the Board remanded these claims in accordance with the Court's JMR.  Since the Board's remand, the Director of Compensation Service determined that the Veteran was not entitled to an extraschedular evaluation for his laryngeal cancer.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity worse than Level III.  

2.  Pursuant to the September 2015 Board decision, which referred this case under the provisions of 38 C.F.R. § 3.321 (b)(1), the VA Director of Compensation and Pension Service denied an extraschedular rating for the symptoms and impairment associated with service-connected laryngeal cancer residuals.  

3.  The Veteran's laryngeal cancer residuals manifested with difficulty with his speaking voice, difficulty swallowing, and aspiration when eating, and this presents such an exceptional or unusual disability picture that the available schedular evaluation is inadequate.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an extraschedular rating of 10 percent for laryngeal cancer residuals, but no higher, are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321 (b)(2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal as to the claims adjudicated upon the merits at this time, and neither the Veteran nor his representative has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  With regard to the duty to assist, the relevant records have been obtained. 

The Veteran was provided several VA examination regarding his claims in November 2009, April 2010, October 2011, November 2011, January 2016, February 2016, and August 2017.  The Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal as to claims for bilateral hearing loss and laryngeal cancer residuals.  

II.  Increased Rating - Hearing Loss

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  If impaired hearing is service-connected in only one ear, the percentage evaluation in Table VII is found by assigning the non-service-connected ear a Roman Numeral designation of I.  38 C.F.R. § 4.85(f).

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

A February 2009 private audiogram showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
50
45
43
LEFT
25
30
40
40
34

Speech recognition score was 88 percent in the right ear and 90 percent in the left ear.  The average losses were 55 decibels in the right ear and 51 decibels in the left ear.  Under Table VII, his hearing acuity was Level II in his right ear and Level II in his left ear, which corresponds to a noncompensable rating.  

A July 2009 private audiogram showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
50
45
43
LEFT
25
30
40
40
34

Speech recognition score was 88 percent in the right ear and 90 percent in the left ear.  The average losses were 55 decibels in the right ear and 51 decibels in the left ear.  Under Table VII, his hearing acuity was Level II in his right ear and Level II in his left ear, which corresponds to a noncompensable rating.  

A November 2009 VA audiogram showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
55
50
46
LEFT
30
30
40
40
35

Speech recognition score was 96 percent in the right ear and 92 percent in the left ear.  The VA examiner diagnosed sensorineural hearing loss both ears.  The average losses were 46 decibels in the right ear and 35 decibels in the left ear.  Under Table VII, his hearing acuity was Level I in his right ear and Level I in his left ear, which corresponds to a noncompensable rating.  

An October 2011 VA audiogram showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
60
55
53
LEFT
35
45
45
45
43

Speech recognition score was 96 percent in the right ear and 92 percent in the left ear.  The VA examiner diagnosed sensorineural hearing loss both ears.  The average losses were 53 decibels in the right ear and 43 decibels in the left ear.  Under Table VII, his hearing acuity was Level I in his right ear and Level I in his left ear, which corresponds to a noncompensable rating.  

A December 2013 private audiogram showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
55
55
50
48
LEFT
30
35
45
45
39

Speech recognition score was 80 percent in both ears.  The average losses were 48 decibels in the right ear and 39 decibels in the left ear.  Under Table VII, his hearing acuity was Level III in his right ear and Level III in his left ear, which corresponds to a noncompensable rating.  

The Veteran underwent a new VA audiological examination in August 2017.  The examination revealed audiometry results as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
60
55
55
LEFT
45
55
55
50
51

Speech recognition score was 84 percent in the right ear and 88 percent in the left ear.  The VA examiner diagnosed sensorineural hearing loss in both ears.  The average losses were 55 decibels in the right ear and 51 decibels in the left ear.  Under Table VII, his hearing acuity was Level II in his right ear and Level II in his left ear, which corresponds to a noncompensable rating.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss approximates a compensable rating at any point during the appellate period.  For rating purposes, the hearing loss warrants a Roman Numeral designation of, at worst, III, and this results in a noncompensable rating.

There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss.  There is, therefore, no medical evidence to support a higher rating.  For those reasons, the Board finds that the Veteran's claim for an initial compensable disability rating in excess of 10 percent for bilateral hearing loss is not warranted.  

III.  Extraschedular Consideration - Laryngeal Cancer Residuals

The United States Court of Appeals for Veterans Claims (Court) remanded this case for readjudication of extraschedular consideration for the Veteran's laryngeal cancer residuals.  

The Court has set forth a three-step analysis for analyzing extraschedular rating issues.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular rating is adequate; thus, no referral is required.  

In the second step, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321 (b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116. 

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In this case, the referral to the Director of VA Compensation Service was accomplished in the September 2015 Board Remand.  The Director of VA Compensation Service considered an extraschedular rating in July 2017.  The issue of extraschedular rating for laryngeal cancer residuals has been adjudicated, and the case has been returned to the Board for appellate adjudication of the extraschedular rating issue.  

As noted above, the issue of entitlement to a schedular rating in excess of 10 percent for service-connected laryngeal cancer residuals has been subject to a prior Board decision.  See September 2015 Board Decision.  Thus, at this time, the Board need only determine whether a separate rating may be assigned for the service-connected laryngeal cancer residuals on an extraschedular basis.  In September 2015, the Board determined that this case suggested an exceptional or unusual disability picture with interference with employment that may render impractical the application of regular schedular standards.  The Board remanded the issue on appeal for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).  

In a July 2017 determination, the Director of VA Compensation Service considered the evidence in the claims file and concluded that there was no unusual or exceptional disability picture shown so as to render the application of the regular schedular rating standards impractical.  After considering the July 2017 determination, the RO denied the appeal for an extraschedular rating; therefore, the question of whether the Veteran is entitled to a higher initial rating on an extraschedular basis for the service-connected laryngeal cancer residuals has first been adjudicated by the Director of VA Compensation Service, and the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).  

Regarding the first step of the extraschedular analysis, the Board finds that the evidence is in equipoise on the question of whether the schedular criteria are adequate to rate the laryngeal cancer residuals.  In evaluating the initial rating appeal on an extraschedular basis, the Board has considered the symptoms and functional impairment pertaining to the laryngeal cancer residuals as shown by the lay and medical evidence of record.  In an April 2010 VA examination report, the examiner noted that the Veteran had a partial laryngectomy.  The Veteran reported that he had difficulty with aspiration since his surgery.  He also had severe problems with eating.  

In a November 2011 VA examination report, the Veteran reported that voice changes were the most irritating symptom.  He expressed concern about the risk of choking as a result of his swallowing problems.  

In May 2015, the Veteran reported intermittent inability to speak and difficulty enunciating.

In January 2016, a VA examiner noted that the Veteran had a mild to moderate raspy voice but he could be easily understood and enunciated well.  He did not have any hoarseness.  The Veteran's disability had a functional impact that caused difficulty performing work involving lots of verbal communication.  

In February 2016, a VA examiner did not find that the Veteran had any hoarseness.  His residuals included intermittent mutism and voice changes, problems with aspirating food and choking, difficulty swallowing, constant spitting, and throat clearing.  The Veteran reported difficulty with his speaking voice, swallowing, aspiration when eating and increased saliva formation in his mouth.  The examiner noted that the Veteran's residuals were at least as likely as not cause by or the result of his service-connected disability, which removed his epiglottis.  The epiglottis is a flap made of elastic cartilage tissue covered with a mucous membrane, attached to the entrance of the larynx.  It projects obliquely upwards behind the tongue and the hyoid bone, pointing dorsally.  During swallowing, it closed to prevent aspiration, forcing the swallowed liquids or food to go down the esophagus instead.  Thus, the valve diverts passage to either the trachea or the esophagus.  The examiner explained that during partial laryngectomy at least one part of the vocal cord is not removed, and afterwards, patients can still speak, but the voice might be hoarse or week.

As the schedular criteria for the Veteran's disability of laryngeal cancer residuals are based on hoarseness and thickening of vocal cords, and the medical evidence of record indicates that a thickening of vocal cords are inadequate in determining all symptoms and impairment of the laryngeal cancer residuals, the Board finds that the schedular rating does not contemplate the disability and the Veteran's symptomatology.  

Turning to the second step of the extraschedular analysis, the Board next finds that the evidence is at least in equipoise on the question of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  "A governing norm" is a finding that the case presents such an unusual disability picture "with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1).  

In this case, the evidence is at least in equipoise on the question of whether the disability picture of the Veteran's laryngeal cancer residuals exhibits other related factors as to render impractical the application of the regular schedular standards.  Specifically, the January 2016, a VA examiner assessed that the laryngeal cancer residuals would have severe effects and cause difficulty performing work involving lots of verbal communication.  In February 2016, a VA examiner noted that the Veteran had difficulty with his speaking voice, swallowing, aspiration when eating, and increased saliva formation in the mouth.

In the May 2015 affidavit, the Veteran laryngeal cancer residuals has affected his daily activities and stated, "when I wake up in the morning, I cannot force my words out at all and usually every third word is unrecognizable.  I conduct the motions with my lips but sometimes nothing comes out at all.  This happens approximately every other day and lasts throughout the entire day."  See November 2010 May 2015 affidavit.  The Veteran is competent to provide an account of symptoms and of how the service-connected laryngeal cancer residuals has impacted his daily activities, and the Board finds the account to be credible; thus, the Veteran's statements provide further support of interference with employment due to service-connected laryngeal cancer residuals.

The Board further finds that, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating of 10 percent, but no greater than 10 percent, for symptoms and impairment associated with laryngeal cancer residuals, for the entire period of the initial rating appeal.  The laryngeal cancer residuals causes intermittent mutism and voice changes, problems with aspirating food and choking, difficulty swallowing, constant spitting, and throat clearing.  In assigning the extraschedular rating of 10 percent in this case, the Board notes and has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  See 38 C.F.R. §4.21 (2017) (rating regulations do not require that all cases show all findings specified by the Rating Schedule, but it is important to show the disability and to coordinate rating with impairment of function). 

The Board notes that the Veteran's schedular laryngeal cancer residuals disability warrants only a 10 percent schedular rating; the assignment of an extraschedular disability rating is assigned to recognize the impairment in addition to the schedular rating.  The hoarseness is rated as part of the schedular rating for laryngeal cancer residuals.  The schedular disability rating of 10 percent in this Veteran's case includes recognition of measurable hoarseness that, because rated as part of the schedular criteria for a 10 percent rating, cannot also serve as the basis for an extraschedular rating without violating the rule against pyramiding at 38 C.F.R. § 4.14 (2017); therefore, the difficulty swallowing and choking can be recognized as purely extraschedular, that is, that impacted this Veteran's ability to effectively communicate and eat without aspirating. 

For example, although not directly analogous, rating certain diseases of the digestive system in the Rating Schedular (particularly Diagnostic Code 7346) include the symptoms recurrent epigastric distress with dysphagia (difficulty swallowing) and regurgitation.  The Board notes that the 10 percent rating requires that two symptoms listed in the 30 percent criteria (which include dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain) be present.  There is evidence of two symptoms but not three, which is required for a 30 percent rating.  In short, even liberally construing the Veteran's additional impairment resulting from the laryngeal cancer residuals, the symptoms of dysphagia and regurgitation would render no more than a 10 percent rating. 

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating for symptoms and impairment associated with the laryngeal cancer residuals, but no higher, have been approximated for the entire rating period.  38 U.S.C. § 1155; 38 C.F.R. § 3.321 (b).  The 10 percent extraschedular rating under 38 C.F.R. § 3.321 (b) is to be assigned in addition to, and separately rated apart from, any schedular rating percentage assigned for laryngeal cancer residuals under 38 C.F.R. § 4.97.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, while the Veteran is service connected for other disabilities, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.

A rating of 10 percent for laryngeal cancer residuals on an extraschedular basis is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Id.  Here, the Veteran's combined rating is not 70 percent or higher, and he does not have a single service-connected disability rated at 60 percent or more during this portion of the appeal period.  Accordingly, the Veteran does not meet the schedular criteria for TDIU.  

However, notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  Additionally, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Therefore, the Board may not adjudicate the issue of entitlement to an extraschedular TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the matter of the Veteran's entitlement to a TDIU rating on an extraschedular basis to the VA Director of Compensation and Pension for a determination on the matter.  In connection with the referral, the AOJ should include a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment and all other factors bearing on the issue, including the grant of SSA benefits.

2.  After completing directive (1), the AOJ should implement the Compensation and Pension Service Director's determination.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


